           Case 1:20-cv-00008-PGG Document 23 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
SECURITIES AND EXCHANGE COMMISSION,                                     :      NOTICE OF MOTION
                                                                        :
                 - v. -                                                 :      ECF Case
                                                                        :
KENNETH CIAPALA, and                                                    :      No. 20 Civ. 0008 (PGG)
BLACKLIGHT, S.A.,                                                       :
                                                                        :
                                    Defendants.
                                                                        :
                                                                        :
------------------------------------------------------------------------X

          PLEASE TAKE NOTICE that upon the Complaint in the above-captioned action; the

Indictment in the criminal case United States v. Kenneth Ciapala et al., 20 Civ. 0008 (PGG) (the

“Criminal Case”); and the accompanying memorandum of law, the United States of America, by

its attorney Audrey Strauss, Acting United States Attorney for the Southern District of New

York, and Noah Solowiejczyk and Vladislav Vainberg, Assistant United States Attorneys, will

move this Court for an order (i) to intervene in the above-captioned case, pursuant to Rule 24 of

the Federal Rules of Civil Procedure, and (ii) to stay this matter in its entirety until the

conclusion of the Criminal Case, as well as for such other relief as the Court deems just and

proper.

Dated: New York, New York
       October 2, 2020


                                                             AUDREY STRAUSS
                                                             Acting United States Attorney

                                                             /s/    Noah Solowiejczyk
                                                             Noah Solowiejczyk
                                                             Vladislav Vainberg
                                                             Assistant United States Attorneys
                                                             Telephone: (212) 637-2473/1029
